DETAILED ACTION
Claims 1 – 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-15, 19 and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Furtner (US Publication 2013/0221926 A1).
The teachings of Furtner as disclosed in the previous office action is hereby incorporated by reference to the extent applicable the amended claims. 
Regarding claim 1, Furtner discloses a backup battery unit (BBU) to provide backup power [Fig. 4], the BBU comprising: 
one or more battery cells arranged in a battery pack [battery see (see figure 4 below)]; and 
a bi-directional direct-current to direct-current (DC/DC) converter coupled to the battery cells [bidirectional switch mode power converter], wherein the bi-directional DC/DC converter comprises: 
a first terminal coupled to the battery cells, a coupled inductor having a primary winding [primary winding 410] coupled to the battery cells [battery cell] and 
a plurality of secondary windings coupled to a plurality of secondary outputs respectively [secondary windings 412a,412b and 412c], 
a switching device [switch 402] coupled to the first terminal via the primary winding of the coupled inductor [see figure 4 below], and 
a second terminal coupled to the switching device [switch 402], wherein when the second terminal is coupled to an external power supply [AC power from AC adapter],
 the external power supply is configured via the second terminal [AC input terminal] to charge the battery cells of the battery pack and to provide power to the secondary outputs via the coupled inductor [Fig. 4 below shows that the AC power is configure to charge the battery via the second terminal and provide power to the secondary outputs via the primary winding][0032: in which battery cell slices are coupled to the AC power supply via a plurality of transformer coupled flyback converter.], and wherein when the external power supply is unavailable, the battery cells are discharged to provide power to a primary load external to the BBU via the second terminal and to provide power to the secondary outputs via the coupled inductor [0019][0022-0024: when the presence of the AC adapter is not sensed, battery slices 202a, 202b and 202c are operated in a discharge mode, such that energy from cell 220 is discharged to power bus 222.]. 

    PNG
    media_image1.png
    885
    790
    media_image1.png
    Greyscale


Regarding claim 2, Furtner discloses the BBU of claim 1, wherein the bi-directional DC/DC converter further comprises a controller configured to control a duty cycle of the switching device, which in turn controls a charging current to charge the battery cells or a discharge current to discharge the battery cells [0020, 0022,0043,0045: bi-directional switched mode converter to control the charge and discharge]. 
Regarding claim 3, Furtner discloses the BBU of claim 1, wherein the bi-directional DC/DC converter further comprises a plurality of voltage regulators coupled between the secondary windings and the secondary outputs to regulate output voltages at the secondary outputs respectively [0018,0020: regulators]. 
Regarding claim 4, Furtner discloses the BBU of claim 3, wherein the bi-directional DC/DC converter further comprises a plurality of rectifiers coupled between the secondary windings and the voltage regulators to rectify voltages obtained from the secondary windings [0018,0020: regulators]. 
Regarding claim 5, Furtner discloses the BBU of claim 3, wherein each of the voltage regulators comprises a metal oxide semiconductor field effect transistor (MOSFET) [0019,0022,0034: MOSFET]. 
Regarding claim 6, Furtner discloses the BBU of claim 5, wherein the bi-directional DC/DC converter further comprises a controller coupled to a gate of each MOSFET to control a duty cycle of the MOSFET, which in turn regulates an output voltage of the corresponding secondary output [0019,0022,0034: MOSFET]. 
Regarding claims 19 and 20, these claims are rejected for the same reasons as set forth in claims 1 and 2 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Furtner (US Pub1lication 2013/0221926 A1) and in view of Mino et al (US Publication 2015/0180232 A1). 
Regarding claim 7, Furtner discloses the BBU of claim 1, wherein the second terminal is to be coupled to a backplane of an electronic device to draw power either from the BBU or an external power supply coupled to the backplane [0017, figures 1a and 1b]. 
However, Furtner does not disclose a larger scale system with the second terminal is to be coupled to a backplane of an electronic rack having an array of computer servers to draw power from the backplane either from the BBU or an external power supply coupled to the backplane. 
Mino discloses the bi-directional dc/dc converter comprises a second terminal is to be coupled to a backplane of an electronic rack having an array of computer servers to draw power from the backplane either from the BBU or an external power supply coupled to the backplane [Fig. 1, 0055-0056: bidirectional dc/dc converter 33 coupled to the computers server to control the power direction either from battery or AC power]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furtner and Mino together because they both directed to use the bi-directional dc/dc converter to control the power. Mino’s disclosing of the bi-directional dc/dc converter comprises a second terminal is to be coupled to a backplane of an electronic rack having an array of computer servers to draw power from the backplane either from the BBU or an external power supply coupled to the backplane would allow Furtner to utilize the bi-directional dc/dc converter into the larger scale system such as data center as suggested by Mino. 
Regarding claim 8, Furtner discloses the BBU of claim 7, wherein the secondary outputs are to provide power to a cooling fan for air cooling or a liquid pump for liquid cooling of the electronic rack [Fig.1a, fan or cooling unit in the computer system]. 
Regarding claim 9, Furtner discloses the BBU of claim 8, wherein at least one of the secondary output is coupled to a temperature sensor sensing a temperature of the electronic rack, which is utilized to determine whether to turn on the cooling fan for air cooling or the liquid pump for liquid cooling [0029, 0053: temperature condition]. 
Regarding claim 10, Furtner discloses a system, comprising: 
a backup battery unit (BBU) coupled to an electronic device to provide backup power to the electronic device when the power supply is unable to provide power, wherein the BBU comprises one or more battery cells arranged in a battery pack, and a bi-directional direct-current to direct-current (DC/DC) converter coupled to the battery cells, wherein the bi-directional DC/DC converter [Fig. 4, shows the BBU and the bidirectional DC/DC converter] comprises: 
a first terminal coupled to the battery cells, a coupled inductor having a primary winding coupled to the battery cells and a plurality of secondary windings coupled to a plurality of secondary outputs respectively, a switching device coupled to the first terminal via the primary winding of the coupled inductor, and a second terminal coupled to the switching device, wherein when the second terminal is coupled to an external power supply [Fig. 4 shows the primary winding 410 and secondary windings 412a,412b and 412c, the switch 402 and the AC power from the AC adapter], 
the external power supply is configured via the second terminal to charge the battery cells of the battery pack and to provide power to the secondary outputs via the coupled inductor, and wherein when the external power supply is unavailable, the battery cells are discharged to provide power to the electronic device external to the BBU via the second terminal and to provide power to the secondary outputs via the coupled inductor [0019][0022-0024: when the presence of the AC adapter is not sensed, battery slices 202a, 202b and 202c are operated in a discharge mode, such that energy from cell 220 is discharged to power bus 222.]. 
Furtnet does not explicitly disclose an electronic rack of a data center, comprising: 
a plurality of server blades arranged in a stack, each server blade including one or more servers to provide data processing services; 
a power supply coupled to the server blades to provide power to operate the servers; and a backup battery unit (BBU) coupled to the server blades to provide backup power to the servers when the power supply is unable to provide power.
Mino discloses an electronic rack of a data center, comprising:  a plurality of server blades arranged in a stack, each server blade including one or more servers to provide data processing services; a power supply coupled to the server blades to provide power to operate the servers; and a backup battery unit (BBU) coupled to the server blades to provide backup power to the servers when the power supply is unable to provide power [Fig. 1, 0055-0056: bidirectional dc/dc converter 33 coupled to the computers server to control the power direction either from battery or AC power]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Furtner and Mino together for the same reasons as set forth in claim 7 above. 	Regarding claims 11-18, these claims are rejected for the same reasons as set forth in claims 2-9 above.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.  Applicant argues that Furtner fails to teach “a second terminal coupled to the switching device, wherein when the second terminal is coupled to an external power supply,
 the external power supply is configured via the second terminal to charge the battery cells of the battery pack and to provide power to the secondary outputs via the coupled inductor, and wherein when the external power supply is unavailable, the battery cells are discharged to provide power to a primary load via the second terminal and to provide power to the secondary outputs via the coupled inductor”.
Examiner respectfully traverses for the following reasons.
First, Applicant acknowledges in the remark page 3 that when the external power is removed, Furtner provides DC power to external loads through a power bus. The annotated figure 4 below shows the power bus is connected to the second terminal.  Also, as pointed out in the last office action, Fig. 4 and paragraphs 22 – 24 teaches when the external power supply AC is unavailable, the battery discharges to provide power to external load via the power bus and/or via the second terminal as annotated in figure 4 below. In other words, because the power bus is connected to the second terminal, thus when the battery discharges power to external load, the discharge battery power has to go through the second terminal first.
Next, Examiner respectfully disagrees with Applicant’s interpretation of Furtner by calling the terminal coupled to the AC adapter is the first terminal. It is clear from the previous office action that the terminal coupled to the AC adapter was being interpreted as the second terminal. Thus, when the external power supply AC is unavailable, the battery discharges to provide power to external load through the second terminal as annotated in figure 4 below. 


    PNG
    media_image1.png
    885
    790
    media_image1.png
    Greyscale

For all of the foregoing reasons above, Examiner submits that Furtner does disclose “a second terminal coupled to the switching device, wherein when the second terminal is coupled to an external power supply, the external power supply is configured via the second terminal to charge the battery cells of the battery pack and to provide power to the secondary outputs via the coupled inductor, and wherein when the external power supply is unavailable, the battery cells are discharged to provide power to a primary load via the second terminal and to provide power to the secondary outputs via the coupled inductor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187